      Case 1:21-cv-00093-MMB Document 23    Filed 04/15/21   Page 1 of 4




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
     BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                           )
VOESTALPINE HIGH                           )
PERFORMANCE METALS CORP.                   )
AND EDRO SPECIALTY STEELS,                 )
INC.,                                      )
               Plaintiffs,                 )    Court No. 21-00093
                                           )
            v.                             )
                                           )
UNITED STATES,                             )
                       Defendant.          )
                                           )


  RESPONSE IN PARTIAL OPPOSITION TO DEFENDANT’S
 PARTIAL CONSENT MOTION FOR AN EXTENSION OF TIME
 TO FILE AN ANSWER AND THE ADMINISTRATIVE RECORD

     Pursuant to Rules 6, 12, and 73.3 of the Rules of the Court, on

April 9, 2021, Defendant, the United States, submitted a partial

consent motion for a 149-day extension of time to file the administrative

record and an answer to plaintiffs’ complaint. Defendant’s Partial

Consent Motion For An Extension of Time To File An Answer And The

Administrative Record (Apr. 9, 2021), ECF No. 21 (“Def. Mot.”). As

noted in Defendant’s motion, counsel for Plaintiffs, Matthew M. Nolan,

indicated via email that the Plaintiffs consent to an extension of time of

90 days. Def. Mot. at 2.

                                    1
        Case 1:21-cv-00093-MMB Document 23   Filed 04/15/21   Page 2 of 4




        In its motion, the Defendant states that the lengthy extension is

justified due to its “current resources and obligations to meet

concurrent court obligations.” Id. Though we agree that a brief

extension is necessary, it is Plaintiffs’ understanding that the

Defendant has recently assigned additional counsel to support the

document review process in cases challenging the Section 232 exclusion

process. As such, Plaintiffs expect that the process of preparing and

filing the administrative record will become more efficient within 90

days.

        Moreover, as the Defendant notes, the instant case is similar to at

least four other cases pending before this Court: Allegheny

Technologies, Inc., et al. v. United States (No. 20-03923); AM/NS

Calvert LLC v. United States (No. 21-00005); California Steel

Industries, Inc. v. United States (No. 21-00015); and Valbruna Slater

Stainless, Inc. v. United States (21-00027). Given the common issues

and the extensions granted in those proceedings, which range from 71

to 109 days, we believe that an initial 90-day, rather than 149-day,

extension is appropriate in this case.




                                      2
      Case 1:21-cv-00093-MMB Document 23   Filed 04/15/21   Page 3 of 4




     For these reasons, we respectfully request that the Court grant

Defendant’s consent motion for a 90-day extension of time, changing the

current deadline to file the administrative record and to respond to the

complaint in this action from May 4, 2021 to August 2, 2021. As

Plaintiffs’ counsel conveyed to Defendant’s counsel during consultations

on the request for extension, as the initial 90-day extension deadline

approaches, the Defendant can request an additional time, if necessary,

and explain at that time why more time is needed even though

additional counsel were assigned to the document review process.


                                 Respectfully submitted,
                                 /s/ Matthew M. Nolan
                                 Matthew M. Nolan
                                 Nancy A. Noonan
                                 Leah N. Scarpelli
                                 Jessica R. DiPietro
Dated: April 15, 2021            ARENT FOX LLP
                                 1717 K Street, NW
                                 Washington, D.C. 20006

                                 Counsel to voestalpine High
                                 Performance Metals Corp. and Edro
                                 Specialty Steels, Inc.




                                    3
      Case 1:21-cv-00093-MMB Document 23   Filed 04/15/21   Page 4 of 4




                 CERTIFICATE OF COMPLIANCE

     Pursuant to the Court’s Standard Chamber Procedure 2(b)(1) and

Document Formatting in Cases Assigned to Judge Baker (rev. Feb. 25,

2021), the undersigned certifies that Response In Partial Opposition To

Defendant’s Partial Consent Motion For An Extension Of Time To File

An Answer And The Administrative Record filed on April 15, 2021

complies with the requested font (Century Schoolbook) in 14 point and

the word limitation requirement of 14,000 words. The word count for

Plaintiffs’ Response, as computed by Arent Fox LLP’s word processing

system is 364 words.



/s/ Matthew M. Nolan
Matthew M. Nolan

Counsel to voestalpine High
Performance Metals Corp. and
Edro Specialty Steels, Inc.




                                   4
